SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of August, 2015 (Commission File No. 001-32221) , GOL LINHAS AÉREAS INTELIGENTES S.A. (Exact name of registrant as specified in its charter) GOL INTELLIGENT AIRLINES INC. (Translation of Registrant's name into English) Praça Comandante Linneu Gomes, Portaria 3, Prédio 24 Jd. Aeroporto 04630-000 São Paulo, São Paulo Federative Republic of Brazil (Address of Regristrant's principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicated below the file number assigned to the registrant in connection with Rule 12g3-2(b): MANUAL FOR DISCLOSURE AND USE OF INFORMATION AND TRADING POLICY FOR SECURITIES ISSUED BY GOL LINHAS AÉREAS INTELIGENTES S.A. (“ DISCLOSURE POLICY ”) TABLE OF CONTENTS CHAPTER I . PURPOSE AND SCOPE 4 CHAPTER II . DEFINITIONS 4 CHAPTER III . FUNDAMENTAL PRINCIPLES 6 Principle of Freedom of Decision 6 Principle of Access to Information 6 Principle of Equal Treatment 6 Principle of Transparency 7 CHAPTER IV . DISCLOSURE PRACTICES OF GOL 7 Required Reports 7 Information Releases 7 Investor Relations Website Address ("IR Web Address") 8 Earnings Release 8 CHAPTER V . FREQUENCY AND PROCEDURE FOR RESULT DISCLOSURES 9 Result Disclosure Schedule 9 Meetings for Presentation of the Financial Performance 9 Other Meetings 9 CHAPTER VI . PROCEDURES FOR REPORTING INFORMATION OF TRADING BY MANAGERS AND RELATED PARTIES 10 CHAPTER VII . PROCEDURES FOR REPORTING AND DISCLOSURE OF PURCHASES OR SALES OF RELEVANT EQUITY INTEREST 10 CHAPTER VIII . TRADING POLICY FOR SECURITIES ISSUED BY THE COMPANY 11 Initial Considerations Regarding the Adoption of the Trading Policy 11 Trading Through Accredited Brokerage Firms and Lockout Periods 12 Trading Restrictions Pending the Disclosure of a Relevant Act or Fact 12 Exception to General Restrictions on the Trading of Securities 13 Restrictions on Trading After the Disclosure of a Relevant Act or Fact 13 Prohibited Trading Period Prior to the Disclosure of Quarterly and Annual Information and the Financial Statements 13 Prohibited Purchase or Sale of Shares Issued by Gol 14 Prohibited Trading Applicable to Former Managers Only 14 General Provisions Applicable to Prohibited Trading 14 Restrictions regarding Changes in the Trading Policy 15 Individual Investment Programs 15 CHAPTER IX . SERIOUS PENALTIES AND VIOLATIONS 15 CHAPTER X. MISCELLANEOUS 16 Annual Audit 16 Third-Party Liability 16 Amendment to the Manual 16 CHAPTER I. PURPOSE AND SCOPE Art. 1 The purpose of this Manual is to establish (i) practices for the use and disclosure of information, with the purpose of ensuring that information is disclosed in a technical, complete, impartial, timely and equal manner, as well as to prohibit undue use of Privileged Information; and (ii) the trading policy for securities issued by Gol Linhas Aéreas Inteligentes S.A. (“Gol”) to be complied with by the following persons: §1 Managers, direct or indirect Controlling Shareholders, members of the Fiscal
